Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Civil Action No.: _______________

  ASHLEY HARRIS, on behalf of herself and   )
  all others similarly situated,            )
                                            )                  CLASS ACTION
              Plaintiff,                    )
                                            )
  v.                                        )                  (JURY TRIAL DEMANDED)
                                            )
  TRAVEL RESORTS OF AMERICA, INC.,          )
                                            )
              Defendant.                    )
  __________________________________________)

                                  CLASS ACTION COMPLAINT

         1.      Plaintiff Ashley Harris, individually and on behalf of the proposed class defined
  herein, brings this class action lawsuit against Defendant TRAVEL RESORTS OF AMERICA,
  INC. (“Travel Resorts” or “Defendant”) to redress Defendant’s repeated violations of the
  Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”), a federal law that
  was designed to curtail abusive telemarketing practices precisely like those described herein.
         2.       In order to promote its “membership-based camping service,” Defendant Travel
  Resorts placed unsolicited prerecorded calls to Plaintiff’s and the putative class members’ cellular
  telephones in violation of the TCPA.
         3.      Plaintiff alleges as follows upon personal knowledge as to herself and her own
  experiences and, as to all other matters, upon information and belief including due investigation
  conducted by her attorneys.
                                  JURISDICTION AND VENUE
         4.      The Court has federal question subject matter jurisdiction over this class action
  lawsuit pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal statute, the TCPA.
         5.      The Court has personal jurisdiction over Defendant because it engaged in a
  nationwide telemarketing campaign through which it directed numerous TCPA-violative calls
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 2 of 14




  (which form the basis of Plaintiff’s claims) into this District, including many such transmissions
  to Plaintiff while she resided and was present in this District (as well as to numerous other members

  of the proposed class). Thus, the exercise of personal jurisdiction by this Court is appropriate.
          6.     Venue is proper in the United States District Court for the Southern District of
  Florida pursuant to 28 U.S.C. § 1391(b) and (c) because a substantial portion of the events alleged
  herein occurred within this District and because Defendant is subject to personal jurisdiction in
  this District. Specifically, Plaintiff received the calls that form the basis of her claims within this
  District.
                                               PARTIES
          7.     Plaintiff Ashley Harris is an individual who, at all relevant times, resided in Fort
  Pierce, Florida.
          8.     Defendant Travel Resorts of America, Inc. is a corporation organized and
  incorporated under the laws of Delaware. Defendant maintains, and at all times mentioned herein
  maintained, its corporate headquarters in Southern Pines, North Carolina. Defendant is a “person”
  as defined by 47 U.S.C. § 153(39).
          9.     According to its website, Travel Resorts owns and maintains seven RV resorts
  across the Eastern United States. Defendant markets and sells memberships to consumers so that
  they can access those resorts.
                                           TCPA BACKGROUND
          10.    In 1991, Congress enacted the TCPA to regulate the explosive growth of the
  telemarketing industry.
          11.    The TCPA was designed to prevent calls like the ones described herein, and to
  protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints about abuses of
  telephone technology – for example, computerized calls dispatched to private homes – prompted
  Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
          12.    In enacting the TCPA, Congress intended to give consumers a choice as to how
  creditors and telemarketers may call them, and made specific findings that “[t]echnologies that


                                                    2
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 3 of 14




  might allow consumers to avoid receiving such calls are not universally available, are costly, are
  unlikely to be enforced, or place an inordinate burden on the consumer.” TCPA, Pub.L. No. 102-

  243, § 11. Toward this end, Congress found that:

                  Banning such automated or prerecorded telephone calls to the home,
                  except when the receiving party consents to receiving the call or
                  when such calls are necessary in an emergency situation affecting
                  the health and safety of the consumer, is the only effective means of
                  protecting telephone consumers from this nuisance and privacy
                  invasion.

  Id. at § 12; see also Martin v. Leading Edge Recov. Sol., LLC, 2012 WL 3292838, at *4 (N.D. Ill.
  Aug. 10, 2012) (citing Congressional finding on TCPA’s purpose).
          13.     Congress also specifically found that “the evidence presented to the Congress
  indicates that automated or prerecorded calls are a nuisance and an invasion of privacy, regardless
  of the type of call […].” Id. at §§ 12-13; see also Mims, 132 S. Ct. at 744.
          14.     As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding
  calls to a non-debtor similar to this one:

                  The Telephone Consumer Protection Act […] is well known for its
                  provisions limiting junk-fax transmissions. A less litigated part of
                  the Act curtails the use of automated dialers and prerecorded
                  messages to cell phones, whose subscribers often are billed by the
                  minute as soon as the call is answered – and routing a call to
                  voicemail counts as answering the call. An automated call to a
                  landline phone can be an annoyance; an automated call to a cell
                  phone adds expense to annoyance.
  Soppet v. Enhanced Recov. Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
          15.     The TCPA makes it “unlawful for any person within the United States . . . to make
  any call (other than a call made for emergency purposes or made with the prior express consent of
  the called party) using any automatic telephone dialing system or an artificial or prerecorded voice
  . . . to any telephone number assigned to a paging service, cellular telephone service, specialized
  mobile radio service, or other radio common carrier service, or any service for which the called
  party is charged for the call . . . .” 47 U.S.C. § 227(b)(1)(A)(iii).


                                                     3
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 4 of 14




          16.      47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement and
  telemarketing calls—of which Defendant’s calls to Plaintiff unquestionably are—that “[n]o person

  or entity may . . . [i]nitiate or cause to be initiated, any telephone call that includes or introduces
  an advertisement or constitutes telemarketing, using an automatic telephone dialing system or an
  artificial or prerecorded voice, to any of the lines or telephone numbers described in paragraphs
  (a)(1)(i) through (iii) of this section, other than a call made with the prior express written consent
  of the called party . . . .”
          17.      47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an agreement,
  in writing, bearing the signature of the person called that clearly authorizes the seller to deliver or
  cause to be delivered to the person called advertisements or telemarketing messages using an
  automatic telephone dialing system or an artificial or prerecorded voice, and the telephone number
  to which the signatory authorizes such advertisements or telemarketing messages to be delivered.”
          18.      To state a claim for a violation of the TCPA, a plaintiff must only show that he or
  she received a call made using an ATDS or featuring a prerecorded voice; consent is an affirmative
  defense to liability under the TCPA. See, e.g., Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d
  1036, 1042 (9th Cir. 2012) (finding defendant “did not show a single instance where express
  consent was given before the call was placed.”)
          19.      The TCPA provides for damages in the amount of $500 for each violation and
  $1,500 for each knowing or willful violation. See 47 U.S.C. § 227(b)(3).
                                      FACTUAL ALLEGATIONS
          20.      Plaintiff is, and has been at all times relevant to this action, the regular and sole user
  of her cellular telephone number—(772) 626-XXXX.
          21.      Between January 29, 2020 and March 26, 2020, Defendant placed at least twenty
  (20) unsolicited calls and voicemails to Plaintiff’s cellular telephone number from the telephone
  number (772) 224-3093.
          22.      True and correct copies of the aforementioned calls and voicemails placed by
  Defendant are reproduced below:


                                                       4
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 5 of 14




                                       5
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 6 of 14




                                       6
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 7 of 14




         23.     These unsolicited calls each featured a prerecorded voice; the voicemails left on
  Plaintiff’s phone state that the caller originated from Defendant’s “Gift Department” and urges

  Plaintiff to call back in order to claim her “gift” from Defendant.
         24.     The phone number from which the calls and voicemails were placed (772-224-
  3093) redirects to an automated message from Travel Resorts, thanking the caller for calling
  regarding Defendant’s current camping specials.
         25.     The caller is then placed on hold to speak with a representative about Defendant’s
  membership-based services.
         26.     The voicemail recordings Defendant sent to Plaintiff consisted of a pre-recorded
  voice reciting the same impersonal text, and--upon information and belief--were identical to calls
  and voicemails Defendant sent to other consumers.
         27.     Defendant did not have Plaintiff’s prior express consent to place such prerecorded
  voice calls to her cellular telephones.
         28.     Receipt of Defendant’s unauthorized calls and voicemails drained Plaintiff’s phone
  batteries and caused Plaintiff additional electricity expenses and wear and tear on her phone and
  battery.
         29.     Defendant did not place the subject artificial or prerecorded voice calls for an
  emergency purpose.


                                              STANDING

         30.     Standing is proper under Article III of the Constitution of the United States of
  America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which is fairly traceable to
  the Defendant and (c) can be redressed by a favorable judicial decision. See Spokeo, Inc. v. Robins,
  136 S.Ct. 1540, 1547 (2016); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
         The “Injury In Fact” Prong
         31.     Plaintiff’s injury in fact must be both “concrete” and “particularized” in order to



                                                    7
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 8 of 14




  satisfy the requirements of Article III of the Constitution, as articulated in Spokeo. Spokeo, 136
  S.Ct. at 1547.

           32.     For an injury to be “concrete” it must be a de facto injury, meaning that it actually
  exists. Soppet v. Enhanced Recov. Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
           33.     In this case, Defendant placed or caused to be placed unsolicited telemarketing calls
  using an artificial or prerecorded voice. Such calls and the resultant voicemails are a nuisance, an
  invasion of privacy, and an expense to Plaintiff. All three of these injuries are concrete and de
  facto.
           34.     For an injury to be “particularized” means that the injury must “affect the Plaintiff
  in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this case, Defendant invaded
  Plaintiff’s privacy and peace by placing or causing to be placed numerous unsolicited calls
  featuring a prerecorded or artificial voice. Furthermore, Plaintiff lost the use of her phone while
  the unsolicited calls happened, not to mention wasted time listening to the unsolicited voicemails.
           35.     All of these injuries are particularized and specific to Plaintiff, and will be the same
  injuries suffered by each member of the putative class.
           The “Traceable to the Conduct of Defendant” Prong
           36.     The second prong required to establish standing at the pleadings phase is that
  Plaintiff must allege facts to show that its injuries are traceable to the conduct of Defendant.
           37.     The subject phone calls are directly and explicitly linked to Defendant. The
  prerecorded or artificial voice calls announce or promote the commercial availability of
  Defendants’ membership-based travel group. Therefore, Plaintiff has alleged facts that show that
  their injuries are traceable to the conduct of Defendant.
           The “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong
           38.     The third prong to establish standing at the pleadings phase requires Plaintiff to
  allege facts to show that the injury is likely to be redressed by a favorable judicial opinion.
           39.     In the present case, Plaintiff’s Prayers for Relief include a request for damages for
  each unsolicited phone call placed by Defendant using an artificial or prerecorded voice, as


                                                      8
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 9 of 14




  authorized by statute in 47 U.S.C. § 227. The statutory damages were set by Congress and
  specifically redress the financial damages suffered by Plaintiff and the members of the putative

  class.
           40.   Because all standing requirements of Article III of the U.S. Constitution have been
  met, Plaintiff has standing to sue Defendant.
                                 CLASS ACTION ALLEGATIONS

           41.   Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as
  representatives of the following class:

                 All persons throughout the United States (1) to whom Defendant
                 delivered, or caused to be delivered, a phone call (2) using an
                 artificial or prerecorded voice, (3) directed to a number assigned to
                 a cellular telephone service, (4) within four years preceding the date
                 of this complaint through the date of class certification, and for
                 whom (5) Defendant lacks any record of the person’s provision of
                 prior “express written consent” to receive such calls.

           42.   Excluded from the class are Defendant, its officers and directors, members of their
  immediate families and their legal representatives, heirs, successors, or assigns, and any entity in
  which Defendant has or had a controlling interest.
           43.   Plaintiff reserves the right to redefine the class and to add subclasses as appropriate
  based on discovery and specific theories of liability.
           44.   The members of the class are ascertainable because the class is defined by reference
  to objective criteria. In addition, the members of the class are identifiable in that, upon information
  and belief, their cellular telephone numbers, names and addresses can be identified in business
  records maintained by Defendant and/or by third parties.
           45.   Numerosity: Upon information and belief, the members of the class are so
  numerous that joinder of all of them is impracticable.
           46.   The exact number of the members of the class is unknown to Plaintiff at this time,
  and can (and will) be determined through appropriate discovery. However, given that, on



                                                    9
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 10 of 14




   information and belief, Defendant placed hundreds, if not thousands, of calls during the class
   period, it is reasonable to presume that the members of the Class are so numerous that joinder of

   all members is impracticable. The disposition of the claims in a class action will provide substantial
   benefits to the parties and the Court.
          47.     Commonality: There are common questions of law and fact as to all members of
   the Class, including but not limited to the following:
                  a.      What is Defendant’s conduct, pattern, and practice as it pertains to making
                          or initiating artificial or prerecorded voice calls containing advertising or
                          telemarketing;
                  b.      Whether Defendant made or initiated artificial or prerecorded voice calls to
                          the Class;
                  c.      Whether such calls contained advertising or telemarketing within the
                          meaning of the TCPA;
                  d.      Whether Defendant obtained prior “express written consent” from the Class
                          prior to making or initiating such calls, assuming such an affirmative
                          defense is raised;
                  e.      Whether Defendant’s conduct violated the TCPA;
                  f.      Whether Defendant should be enjoined from engaging in such conduct in
                          the future; and
                  g.      The availability of statutory penalties.


          48.     Plaintiff’s claims, and the claims of the members of the class, originate from the
   same conduct, practice and procedure on the part of Defendant. Plaintiff’s claims are based on the
   same theories, as are the claims of the members of the class.
          49.     Typicality: Plaintiff’s claims are typical of those of the class members in that the
   resolution of her claim will establish a right to recovery in each of the respective class members.
          50.     Adequacy: Plaintiff is qualified to, and will, fairly and adequately protect the



                                                    10
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 11 of 14




   interests of the members of the class. Plaintiff’s interests in this matter are not directly or
   irrevocably antagonistic to the interests of the members of the class. Plaintiff will vigorously

   pursue the claims of the members of the class.
          51.       Plaintiff has retained counsel experienced and competent in class action litigation.
   Plaintiff’s attorneys, the proposed class counsel, are well-versed in the rules governing class action
   discovery, certification, and settlement. In addition, the proposed class counsel is experienced in
   handling clams involving consumer actions and violations of the TCPA.
          52.       Plaintiff’s counsel will vigorously pursue this matter. Plaintiff has incurred, and
   throughout the duration of this action, will continue to incur costs and attorneys’ fees that have
   been, are, and will be, necessarily expended for the prosecution of this action for the substantial
   benefit of each Class Member.
          53.       Predominance: The questions of law and fact common to the members of the class
   predominate over questions that may affect individual members of the class. The elements of the
   legal claims brought by Plaintiff and Class Members are capable of proof at trial through evidence
   that is common to the Class rather than individual to its members.
          54.       Superiority: A class action is superior to all other available methods for the fair and
   efficient adjudication of this matter because:
                •   If brought and prosecuted individually, the claims of the members of the class
                    would require proof of the same material and substantive facts.
                •   The pursuit of separate actions by individual members of the class would, as a
                    practical matter, be dispositive of the interests of other members of the class, and
                    could substantially impair or impede their ability to protect their interests.
                •   The pursuit of separate actions by individual members of the class could create a
                    risk of inconsistent or varying adjudications, which might establish incompatible
                    standards of conduct for Defendant.
                •   These varying adjudications and incompatible standards of conduct, in connection
                    with presentation of the same essential facts, proof, and legal theories, could also


                                                      11
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 12 of 14




                    create and allow the existence of inconsistent and incompatible rights within the
                    class.

                •   The damages suffered by each individual member of the class may be relatively
                    modest, thus, the expense and burden to litigate each of their claims individually
                    make it difficult for the members of the class to redress the wrongs done to them.
                •   Absent a class action, most Class Members would likely find the cost of litigating
                    their claims prohibitively high and would therefore have no effective remedy at
                    law.
                •   The pursuit of Plaintiff’s claims, and the claims of the members of the class, in one
                    forum will achieve efficiency and promote judicial economy.
                •   There will be little difficulty in the management of this action as a class action.
          55.       Defendant has acted or refused to act on grounds generally applicable to the
   members of the class, making final declaratory or injunctive relief appropriate.
          56.       Plaintiff and the Class Members have all suffered and will continue to suffer harm
   and damages as a result of Defendant’s unlawful conduct.
          57.       This suit seeks only damages and injunctive relief for recovery of economic injury
   on behalf of Class Members and it expressly is not intended to request any recovery for personal
   injury and claims related thereto.

                                                 COUNT I
                           Violations of the Telephone Consumer Protection Act
                                        47 U.S.C. § 227(b)(1)(A)(iii)
                                 (On behalf of Plaintiff & the TCPA Class)
          58.       Plaintiff incorporates herein all preceding factual allegations.
          59.       Defendant and/or their agents placed numerous unsolicited calls using an artificial
   or prerecorded voice, containing “advertisements” and “telemarketing” within the meaning of the
   TCPA, to Plaintiff’s cellular telephone and the cellular telephones of the other members of the
   TCPA Class.
          60.       Defendant placed or caused to be placed these calls without the prior “express


                                                      12
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 13 of 14




   written consent” of Plaintiff and the other members of the TCPA Class.
           61.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of Defendant’s

   conduct, Plaintiff and the other members of the TCPA Class are each entitled to a minimum of
   $500 in damages for each violation, or $1,500 in damages for each violation to the extent
   committed knowingly or willfully.
           62.      Plaintiff and members of the putative TCPA class are also entitled to and do seek
   injunctive relief prohibiting Defendant and/or their affiliates, agents, and/or other persons or
   entities acting on Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by placing
   unsolicited calls using an artificial or prerecorded voice in the future.
           63.      As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
   § 64.1200(a)(2), Plaintiff, and the members of the class, are entitled to damages in an amount to
   be proven at trial.
                                         PRAYER FOR RELIEF
           WHEREFORE, Plaintiff prays for relief and judgment, as follows:
                 a) Determining that this action is a proper class action;
                 b) Designating Plaintiff as a class representative under Federal Rule of Civil
                    Procedure 23;
                 c) Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil
                    Procedure 23;
                 d) Adjudging and declaring that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii);
                 e) Enjoining Defendant from continuing its violative behavior, including continuing
                    to place such advertising and telemarketing calls using an artificial or prerecorded
                    voice to Plaintiff’s cellular telephone number, and to the cellular telephone numbers
                    of the members of the class, without prior express written consent;
                 f) Awarding Plaintiff and the members of the class damages under 47 U.S.C. §
                    227(b)(3)(B) in the amount of $500.00 per unlawful call to Plaintiff and each class
                    member (or treble damages under 47 U.S.C. § 227(b)(3)(C) per unlawful call to the


                                                      13
Case 2:20-cv-14119-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 14 of 14




                  extent Defendant’s violations are proven to have been committed knowingly or

                  willfully);

              g) Awarding Plaintiff and the class reasonable attorneys’ fees, costs, and expenses

                  under Rule 23 of the Federal Rules of Civil Procedure;

              h) Awarding Plaintiff and the members of the class any pre-judgment and post-

                  judgment interest as may be allowed under the law; and

              i) Awarding such other and further relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury on any

   and all claims and issues so triable.

   Date: April 20, 2020                        Respectfully submitted,
                                               HEDIN HALL LLP
                                               _/s/ Frank S. Hedin_______________
                                               Frank S. Hedin
                                               HEDIN HALL LLP
                                               1395 Brickell Ave, Suite 1140
                                               Miami, Florida 33131
                                               Telephone: 305.357.2107
                                               Fax: 305.200.8801

                                               Counsel for Plaintiff & the Proposed Class




                                                  14
